United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60730
                          Summary Calendar


SAMUEL RILEY,

                                     Plaintiff-Appellant,

versus

JACKSON COUNTY SHERIFF’S DEPARTMENT;
MIKE BYRD, in his official capacity as
the duly elected sheriff of Jackson County;
JACKSON COUNTY; JOHN DOES, A through Z,
in their official capacities,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       USDC No. 1:04-CV-98
                      --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Samuel Riley appeals the summary-judgment dismissal of his

42 U.S.C. § 1983 lawsuit.   Specifically, he challenges the

dismissal of his excessive-force claim against Jackson County,

Mississippi, and Sheriff Mike Byrd in his official capacity (“the

appellants”).   Riley does renew his claims that the appellants

are liable for inadequate training or supervision, nor does he

renew other claims he raised in the district court against the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60730
                                -2-

other named defendants, and those claims are deemed abandoned.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     This court reviews the grant of a motion for summary

judgment de novo.   Guillory v. Domtar Indus., Inc., 95 F.3d 1320,

1326 (5th Cir. 1996).   Summary judgment is appropriate when,

considering all of the allegations in the pleadings, depositions,

admissions, answers to interrogatories, and affidavits, and

drawing inferences in the light most favorable to the nonmoving

party, there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law.   FED. R. CIV. P.

56(c); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994)(en banc).   If the moving party meets his burden of showing

that no genuine issue exists, the burden shifts to the nonmoving

party to produce evidence or set forth specific facts showing the

existence of a genuine issue for trial.   Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986).   The nonmovant cannot satisfy

his summary judgment burden with conclusional allegations,

unsubstantiated assertions, or only a scintilla of evidence.

Little, 37 F.3d at 1075.

     Summary judgment was proper in the instant case because

Riley has not established that an official policy or custom

caused his alleged constitutional violation.   See McKinney v.

Irving Indep. Sch. Dist., 309 F.3d 308, 312 (5th Cir. 2002).     As

he did in the district court, Riley asserts that the appellants

should have but failed to adopt a policy specifically governing
                            No. 05-60730
                                 -3-

the use of less lethal munitions and that their failure to do so

amounted to deliberate indifference.   White brief, 8-10.    He

essentially urges that the absence of the policy subjected him to

the excessive use of force, enabling officers on site to order

that he be shot eight times with such munitions at close range at

the time of his arrest.

     Riley has not refuted the appellants’ summary-judgment

evidence that there was in effect at the time of his arrest a

written use-of-force policy that applied to all uses of force by

Jackson County deputies, which policy prohibited deputies from

using more force than necessary when making an arrest.      Riley’s

conclusional assertion that there was no official policy

governing the use of less lethal munitions, or that the written

use-of-force policy in place did not govern the same, is not

sufficient to create a material factual dispute.    See Little,

37 F.3d at 1075.   This is true even though he presented the same

conclusional allegation in affidavit form.    See id.   Similarly,

Riley’s conclusional allegation that the appellants are liable

because they routinely engage in and are sued for using excessive

force, as evidenced by the numerous § 1983 lawsuits filed against

them, is insufficient.    See Spiller v. City of Texas City, Police

Dep’t, 130 F.3d 162, 167 (5th Cir. 1997).

     The true nature of Riley’s complaint is that the officers on

site used excessive force when arresting him.    Even if it is

assumed that the arresting officers did use force excessive to
                            No. 05-60730
                                 -4-

the need during Riley’s arrest, their actions would have been a

deviation from, not pursuant to, official policy.   The officers

themselves are not parties to this appeal, and neither Jackson

County nor Sheriff Byrd may be held liable on a theory of

respondeat superior.   See Monell v. Dep’t of Social Servs.,

436 U.S. 658, 691 (1978).   Summary judgment was appropriate, and

the judgment is AFFIRMED.